DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection  on 14 June 2022. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed 18 May 2022 has been entered.
Response to Amendment
The Claims ----1-4, 6, 8-11 and 13-19 filed 18 May 2022 are examined. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 14, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pointon (US 2019/0048826) in view of Walker (The Influence of Fan Root Flow on the Aerodynamic of a Low-Pressure Compressor Transition Duct) and Naylor (Optimization of Nonaxisymmetric Endwalls in Compressor S-Shaped Ducts).
Regarding claims 1 and 15, Pointon teaches a gas turbine engine (10, Fig. 1) comprising a gas turbine engine core (Fig, 1) comprising high (20) and low (18) pressure compressors and high (24) and low pressure (26) turbines and an inter-compressor duct extending between an outlet of the low pressure compressor and an inlet of the high-pressure compressor (Fig. 1, the duct is an s-shaped duct), the high pressure compressor and high pressure turbine being coupled by a high pressure shaft (32)(¶32), and the low pressure compressor and low pressure turbine being coupled by a low pressure shaft (34), the engine further comprising a fan (16) coupled to the low pressure shaft by a reduction gearbox (36), wherein the low pressure compressors comprises no more than two compressor stages (¶22, 2-4 stages, ¶30, one or more stages), and the low and high pressure compressor together and the low and high pressure compressor together define a cruise overall pressure ratio of greater than 40 (¶30). Pointon teaches the cruise fan pressure ratio can be 1.1 (¶21). Thus, Pointon teaches a cruise overall core pressure ratio of greater than 40/1.1=36 (cruise overall core pressure ratio=cruise overall pressure ratio/cruise fan pressure ratio). 
In the case where the claimed ranges, in this case between a cruise overall core pressure ration between 30 and 50, "overlap or lie inside ranges disclosed by the prior art," in this case greater than 36, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Pointon further teaches a core inlet passage extending between a core inlet and an inlet of the low pressure compressor; a first radius change ΔR1 being defined by a difference between a radius (Rinlet) at a mid-height of the leading edge of an engine section stator aerofoil at an axially forward end of the core inlet passage; and an outlet radius Routlet of the core inlet passage measured at a mid-height at a leading edge of a first rotor stage of the low pressure compressor; a first duct loading ΔR1/L1 being defined by a ratio of the first radius change ΔR1 to a first axial length L1 of the inlet duct between the axially forward end and the leading edge of the first stage of the low pressure compressor (Fig. 1). Pointon teaches the shape of the duct can vary as ratio of the inlet diameter at the base of the duct and compressor diameter at the base of the duct is variable and the axial length of the duct is variable (¶39, Fig. 3). 
Pointon doesn’t teach ΔR1/L1 is in a range between 0.3 and 0.6 (claim 1) and 0.35 and 0.55 (claim 15). 
Walker teaches duct loading for S-shaped ducts between the fan and the low-pressure compressor in a bypass gas turbine engine (Figs. 1, 2 and 3). In Pointon, the duct between the fan and the compressor is also an S-shaped duct. Fig. 3 teaches ΔR/L of 0.4 for the iCORE duct. The value of ΔR/L lower the aerodynamic loading, such that vortex structures are not generated as compared to ducts with higher aerodynamic loading (Page 4, col. 1). As discussed in Walker on page 1, col. 1, high aerodynamic loading can lead to flow separation in the duct, which is undesirable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Pointon have ΔR1/L1 of 0.4, as taught by Walker, in order to limit the development of vortex structures in the duct that can lead to flow separation, as taught by Walker.
In the case where the claimed ranges, in this case a ΔR1/L1 between 0.3 and 0.6 or between 0.35 and 0.55, "overlap or lie inside ranges disclosed by the prior art," in this case a ΔR1/L1 of .4, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Pointon in view of Walker teaches the invention as claimed and as discussed so far. Pointon teaches the engine core comprises an inter-compressor duct extending between an outlet of the low pressure compressor and an inlet of the high pressure compressor, the inter-compressor duct defining a second duct loading ΔR2/L2 comprising a second radius change ΔR2 divided by a second axial length L2 of the inter-compressor duct, wherein the second radius change ΔR2 can be determined by a difference between a radius RIPC of the inter-compressor duct measured at a mid-height of the trailing edge of an axially rearmost low pressure compressor rotor at an axially forward end of the inter-compressor duct, and a radius RHPC of the inter-compressor duct measured at a mid-height at a leading edge of a first rotor stage of the high pressure compressor (Fig. 1). 
However, Pointon in view of Walker doesn’t teach the second duct loading is between 0.3 and 0.6.
Naylor teaches duct loading for s shaped ducts between compressors in aeroengines (Introduction, Fig. 2). In Pointon, the duct between the compressor is an S-shaped duct. For an S-shaped duct, Naylor teaches ΔR/L is an important parameter for determining the performance of the duct (Introduction).  Fig. 3 shows duct losses as a function ΔR/L for unstrutted ducts, where ΔR/L is between about 0.35 and 0.9. Naylor teaches the duct value of 100% of Fig. 3, with a ΔR/L of .5 is characteristic of the duct loading used in modern Aeroengines (Baseline duct). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Pointon and Walker have ΔR2/L2 of .5, as taught by Naylor, in order to deliver the gas to the low-pressure compressor with an acceptable amount of duct loss, as taught by Naylor.
In the case where the claimed ranges, in this case a ΔR2/L2 between 0.3 and 0.6, "overlap or lie inside ranges disclosed by the prior art," in this case a ΔR2/L2 of 0.5, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
When Pointon is modified in view Walker and Naylor, the first duct loading is 0.4 and the second duct loading is 0.5. Thus, the second duct loading is higher than the first duct loading as claimed.
Regarding claim 3, Pointon in view of Walker and Naylor teaches the invention as claimed and discussed above and Pointon further teaches the high pressure compressor has no fewer than 8 stages and no more than 12 stages (between 8 and 12, ¶22).
Regarding claim 11, Pointon in view of Walker and Naylor teaches the invention as claimed and discussed above and Pointon further teaches a method of operating a gas turbine engine in accordance with claim 1, comprising, at cruise conditions, operating the low and high pressure compressors to provide a pressure ratio between 30:1 and 50:1 (Pointon teaches the cruise fan pressure ratio can be 1.1,¶21. Thus, Pointon teaches a cruise overall core pressure ratio of greater than 40/1.1=36 (cruise overall core pressure ratio=cruise overall pressure ratio/cruise fan pressure ratio)). 
Regarding claim 14, Pointon in view of Walker and Naylor teaches the invention as claimed and discussed above and Pointon further teaches the high-pressure compressor comprises 9 or 10 stages (9 or 10 stages, ¶22).
Regarding claim 16, Pointon in view Walker and Naylor teaches the invention as claimed and discussed above for claim 15 and Pointon, as modified, teaches the first duct loading is approximately .4.
Regarding claims 18 and 19, Pointon in view of Walker and Naylor teaches the invention as claimed and discussed above for claim 1. As discussed above, as modified, Pointon teaches a second duct loading of ΔR2/L2 =.5. Thus, Pointon in view of Walker and Naylor teaches wherein the second duct loading is between .35 and .55 (claim 18) and the second duct loading is approximately .5 (claim 19).
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pointon (US 2019/0048826) in view of Walker and Naylor, as applied to claim 1, further in view of Walsh and Fletcher (Gas Turbine Engine, page 164).
Regarding claim 6 and 17, Pointon in view of Walker and Naylor teaches the invention as described above for claim 1 and Pointon further teaches the first compressor rotor of the low-pressure compressor defines a hub to tip ratio defined a radius of a root at the leading edge of the compressor rotor by divided by a radius of a tip of a leading edge of the compressor rotor (Fig. 1), 
Pointon in view of Walker and Naylor doesn’t teach the hub to tip ratio is between 0.6 and 0.75 (claim 6) or .7 (Claim 17).
Walsh and Fletcher teach for an axial compressor the hub to tip ratio should be greater than .65 for the stage to decrease disc and blade stresses and reduce secondary flows.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Pointon in view of Walker and Naylor have the hub to tip ratio greater than .65, as taught by Walsh and Fletcher, in order to decrease disc and blade stresses and reduce secondary flows as taught by Walsh and Fletcher.
In the case where the claimed ranges, in this case a hub to tip ratio, between 0.6 and 0.75 (claim 6), or .7 (claim 17) "overlap or lie inside ranges disclosed by the prior art," in this case a hub to tip ratio greater than .65, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05.
In addition, Walsh and Fletcher teaches the hub to tip ratio is a result effective variable which achieves a recognized result. In this case, the recognized results are its effects on secondary flows and blade stresses for lower hub to tip ratios and tip clearance and surge margin for higher hub to tip ratios. Since the general conditions of the claim, i.e., a hub to tip ratio of approximately .7, were disclosed in in the prior art by Pointon in view of Walker, Naylor and Walsh and Fletcher, it is not inventive to discover the optimum hub to tip ratio by routine experimentation (In Re Antonie, 559 F.2d 618,195 (CCPA)), and it would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the hub to tip ratio to be to be approximately.7 to minimize the effects of tip clearance, blade stresses and secondary flows, as taught by Walsh and Fletcher.
Claims 2, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pointon (US 2019/0048826) in view of Walker and Naylor, as applied to claim 1, further in view of Guynn (Analysis of Turbofan Design Options for an Advanced Single-Aisle Transport Aircraft.).
Regarding claims 2, 4 and 13, Pointon in view of Walker and Naylor teaches the invention of claim 1 as discussed above. Pointon in view of Walker and Naylor doesn’t teach the high-pressure compressor defines a cruise pressure ratio of between 16:1 and 27:1, the low-pressure compressor comprises a cruise pressure ratio of between 1.5 and 2, the high-pressure compressor defines a cruise overall pressure ratio of between 17:1 and 20:1.
Guynn teaches cruise pressure ratio values for the high-pressure compressor and the low-pressure compressor in geared turbofan engines at cruise (Table 2). In particular, in Table 2, at a cruise condition at M. 8 and 35,000 feet, Guynn teaches for a geared turbofan engine with a variable fan nozzle, a fan pressure ratio of 1.3, a low-pressure compressor pressure ratio of 1.82 and high-pressure compressor ratio 17.7. The fan pressure ratio of 1.3 is the minimum value considered. On page 12, Guynn teaches lowering the fan pressure ratio minimizes certification noise of the engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Pointon in view of Walker and Naylor have a low-pressure compressor pressure ratio of 1.82 and high-pressure compressor ratio 17.7, as taught by Guynn, in order to minimize the noise of the engine.
In the case where the claimed ranges, in this case a cruise pressure ratio of the high pressure compressor between 16:1 and 27:1 or between 17:1 and 20:1 or a cruise pressure ratio of the low pressure compressor between 1.5 and 2, "overlap or lie inside ranges disclosed by the prior art," in this case a cruise pressure ratio of the high pressure compressor of 17.7 and a cruise pressure ratio of the low pressure ratio of 1.82, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Claims 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pointon (US 2019/0048826) in view of Walker and Naylor, as applied to claim 1, further in view of Hasel (US 2018/0230912).
Regarding claim 8, Pointon in view of Walker and Naylor teaches the invention as claimed and discussed above for claim 1. Pointon in view of Walker and Naylor doesn’t teach a forward core mounting member which extends between a radially inner core housing and a radially outer core housing.
Hasel teaches a geared turbofan engine with the same components as Pointon. Hasel teaches a forward core mounting member (74) which extends between a radially inner core housing and a radially outer core housing (Figs. 3 and 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Pointon in view of Walker and Naylor have a forward core mounting member which extends between a radially inner core housing and a radially outer core housing, as taught by Hasel, in order to provide structural support for the engine core as taught by Hasel.
Regarding claim 9, Pointon in view of Walker, Naylor and Hasel teaches the invention as claimed and discussed above for claim 8. Pointon further teaches the engine comprises a plurality of outlet guide vanes located axially rearward of the fan, wherein the outlet guide vanes are configured to provide structural support for the engine core relative to a fan housing (Fig. 1, the outlet guide vanes extend between the engine core and fan housing and provide structural support).
Regarding claim 10, Pointon in view of Walker, Naylor and Hasel teaches the invention as claimed and discussed above for claim 9 and Hasel further teaches the forward core mounting member extends between an axial position of the inter-compressor duct and an axial position of a root trailing edge of the outlet guide vanes (72) (Figs. 3 and 4) and the forward core mounting member extends between an axial position of the inter-compressor duct and an axial position of a root trailing edge of the outlet guide vanes (Figs. 3 and 4). The forward core mounting member provided structural support for the engine core.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Pointon in view of Walker, Naylor and Hasel have the forward core mounting member extends between an axial position of the inter-compressor duct and an axial position of a root trailing edge of the outlet guide vanes and the forward core mounting member extends between an axial position of the inter-compressor duct and an axial position of a root trailing edge of the outlet guide vanes, as taught by Hasel, in order to provide structural support for the engine core as taught by Hasel.
Response to Arguments
Applicant argues that the rejection has picked one value overall pressure ratio 40 and the fan pressure ratio 1.1 without an explanation of why the values of were selected. Pointon is relied upon to teach a cruise overall core pressure ratio between 30 and 50. Pointon teaches a fan pressure ratio of between 1.1 and 1.5 and an overall pressure ratio between 40 and 80. The core pressure ratio is obtained by dividing the overall pressure ratio by the fan pressure ratio. Thus, Pointon teaches a core pressure ratio between about 26.67 (40/1.5) and 72.73 (80/1.1) at cruise. 
The combination of values of the fan pressure ratio and overall pressure ratio is selected to show that the range of the core pressure ratio taught in Pointon overlaps with the range claimed by Applicant. As shown above, Pointon teaches a core pressure ratio between about 26.67 and 72.73. In the case where the claimed ranges, in this case between a cruise overall core pressure ration between 30 and 50, "overlap or lie inside ranges disclosed by the prior art," in this case between 26.67 and 72.73, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Applicants arguments in regards to Naylor are moot in view of the new grounds of rejection, necessitated by Applicant’s amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.P.O./Examiner, Art Unit 3741

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741